DETAILED ACTION
Response to Amendment
This office Action is responsive to the amendment of 11/30/21.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 11/30/21, with respect to the rejection(s) of claim(s) 1-10, 12-13, 15-18 and 20 under Bruch (Pub. No.: US 2018/0259489) or, in the alternative, under 35 U.S.C. 103 as obvious over Ininger et al. (Pub. No.: US 2018/0067085) or Yan (US Patent 8,532,940), hereinafter, Yan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of
Bruch (Pub. No.: US 2018/0259489) and Tittmann (US Patent 4,372,163), hereinafter, Tittmann.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 10, 13, 15-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (Pub. No.: US 2018/0259489) in view of Tittmann et al. (US Patent 4,372,163), hereinafter, Tittmann.
Regarding claims 1-4, 6, 8, 15-16 and 21-22, Bruch discloses a portable acoustic inspection device for inspecting a component (see: par. 0073), the acoustic inspection device comprising: an acoustic transmitter for generating an acoustic wave that travels along a surface of the component (see: par. 0025, 0056); an acoustic receiver spaced 
obtaining data indicative of the acoustic wave from the acoustic receiver (see: par. 0040); and 
determining at least one surface characteristic of the component based at least in part on the data indicative of the acoustic wave (par. 0040, 0069).
Regarding claims 15, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. Furthermore, Tittmann discloses 
However, Bruch does not particularly disclose or suggest generating a surface acoustic wave. Tittmann discloses a surface wave 14 is generated in a test object 16 by the transducer 12 and is detected by a receiving transducer 18, which may be similar in design to the transducer 12 (see: col. 6, lines 6-9). Regarding claims 15-16 and 21-22, Tittmann further discloses in order to determine the dispersion of a surface acoustic wave in the object 16 according to the "pitch-catch" embodiment of this invention, the pulser 10 and the transducer 12 are used to generate a broadband acoustic wave 14 in a surface 30 of the object. The wave is then detected at a first location 32 on the surface and at a second location 34 on the surface by the transducer 18 (e.g. meeting the limitations of claim 3). The receiver 20, the digitizer 26, and the computer 28 are employed, utilizing the distance between the first and second locations and the change in phase of each frequency component of the detected wave, between the first and second locations, to calculate the dispersion of the wave in the surface (see: col. 6, 
Regarding claims 2 (see par. 0025 of Brusch).
Regarding claim 4, (see par. 0041 and Fig. 10 of Brusch).
Regarding claims 6 and 17, (see par. 0043 of Brusch).
Regarding claims 8 and 18, (see par. 0045 of Bruch).
Regarding claim 10, see: col. 6, line 11 of Tittmann).
Regarding claim 13, see: col. 6, lines 16-18 of Tittmann, computer 28 is a laptop or smart or any portable electronic device).
Regarding claim 16, see col. 
Regarding claims 21 and 22, see Fig. 1 of) Tittmann.
Claims 5, 7, 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (Pub. No.: US 2018/0259489) in view of Tittmann (US Patent 4,372,163) and further in view of Georgeson (US Patent 7,703,327).
Regarding claims 5, 7, 9 and 24, Bruch in view of Tittmann does not particularly disclose or suggest wherein the acoustic transmitter has a scan width of between about 0.5 to 2 inches and wherein scan length of the acoustic transmitter and the acoustic receiver is between about 5 and 40 inches. Note that Tittmann discloses a pair of matched wideband transducers was mounted on wedges at the proper angle to generate Rayleigh waves in the particular material being tested. A special jig was constructed to separate the transducers by a distance l and to precisely measure a change in distance .DELTA.l between the transducers. In practicing the invention, the minimum distance between the generating and detecting transducers should be large enough that the receiving transducer is in the far field of the transmitting transducer. In addition, the change in distance .DELTA.l should be known to at least 0.1% to obtain suitably accurate velocity measurements (see: col. 6, lines 19-33). However, Georgeson discloses a thin linear GMP.TM. area transducer measuring between 0.5 and 2.0 inches may be magnetically coupled to a MAUS-V scanning system that also .


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (Pub. No.: US 2018/0259489) in view of Tittmann (US Patent 4,372,163 and further in view of Ramaswamy et al. (US Patent 7,546,769), hereinafter, Ramaswamy.
Regarding claims 12 and 20, Bruch in view of Tittmann does not particularly disclose or suggest wherein the at least one surface characteristic comprises a crystalline structure or an average grain size of the surface of the component. Ramaswamy discloses processor 18 receives the energy data from the ultrasonic
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861